The application is refused for the reason that the evidence shows satisfactorily that the plaintiff had acquired title by ten years limitation. We do not think, however, that a claim of title under the five years statute can be maintained where for some of the years making up that period taxes were paid on some undefined part of the land claimed under the deed.
In the opinion of the Court of Civil Appeals it is said: "It is now settled that one can acquire title to the land of another by limitation, notwithstanding the fact that at the time he takes possession he believes the land to be vacant public land and intends to acquire it from the State." Other statements of the doctrine as broad as this may be found in opinions of the Courts of Civil Appeals in which writs of error have been refused by this court. We take this occasion to say that when a case shall be presented in which it becomes necessary to determine whether or not a possession is adverse to the true owner from its commencement which is taken and held in the belief that the land belongs to the State and with the purpose to acquire it lawfully from the State, we shall not *Page 488 
consider that question concluded. In all the cases which we now recall in which the question has been raised in applications for writs of error it has been deemed immaterial, as it is in this case. Whatever may be the original character to be imputed to an entry of the kind referred to, the possession evidently may afterwards become adverse, as it did in this case and in most cases that have come before the courts. If we had a case in which the period of limitation would have to be counted from the date of such an entry, the question would sharply arise, and we should not regard ourselves as precluded by previous action. We say this to avoid misconstruction of the refusal of the writ.
Writ of error refused.